In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00419-CV

MATTHEW TEEL, Appellant                       §   On Appeal from the 462nd District Court

                                              §   of Denton County (20-2324-462)
V.
                                              §   January 13, 2021
AUTONATION MOTORS, LLC,
Appellee                                      §   Memorandum Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Matthew Teel shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach